Citation Nr: 0013147	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-20 788 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


REMAND

The veteran contends that he is entitled to special monthly 
pension by reason of the need for regular aid and attendance.  
After a review of the file, the Board finds that the 
additional development referred to in the following 
paragraphs is necessary.

First, the Board notes that, according to a July 1997 VA 
social worker's note, the veteran, a 79-year old dialysis 
patient in the Municipality of San Germán, and also a 
recipient of a pacemaker in 1982, was receiving follow-up 
medical treatment from a private physician.  Copies of any 
such private medical records, and of any other private and/or 
VA medical records, should be secured and associated with the 
file, which is evidently incomplete at this point in time.

Second, the Board notes that the file contains a July 1995 
statement from an official of Hospital La Concepción, in San 
Germán, Puerto Rico, apparently making reference to the 
veteran's need to undergo dialysis treatment.  This document 
is in Spanish, and needs to be translated.

Third, two computer-generated documents in the file reveal 
that the veteran failed to report for two VA aid and 
attendance medical examinations that were scheduled for 
November 1995 and September 1998, at the San Juan, Puerto 
Rico, VA Medical Center.  Copies of the actual notifications 
sent to the veteran are, however, not of record.  The Board 
is, thus, unable to determine whether the veteran was 
properly notified of the scheduled medical examinations.  
Therefore, if, and only if, upon the RO's re-adjudication of 
the present claim based on the above-referenced additional 
medical evidence, the benefit sought on appeal remains 
denied, the veteran should, then, be again scheduled for a VA 
aid and attendance medical examination, and a copy of the 
actual notification, which should advise him of his duty to 
cooperate with VA's efforts in developing his claim for 
additional benefits, and of the potential consequences of a 
failure to do so, should be associated with the file.  If the 
veteran does not show up, it should so be noted.

The Board certainly regrets the delay involved in remanding 
this case.  However, it is felt that a remand is appropriate 
at this time, in order to ensure due process.  Accordingly, 
the case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
provide information regarding all the 
private medical treatment that he has 
received in the last 10 years, records of 
which are not yet in the file, to include 
information about the medical follow-up he 
apparently has been receiving regarding 
his renal and heart conditions.  He should 
also be asked for his cooperation in 
securing copies of that additional 
evidence, either by submitting the 
evidence himself, or by signing the 
required waiver, so that the RO can secure 
that evidence on his behalf.  The veteran 
should be reminded of his duty to 
cooperate with VA in the development of 
his claim.  Based on his response, the RO 
should then take appropriate action.

2.  The RO should also secure copies of 
any additional evidence reflecting VA 
medical treatment that is not yet of 
record.

3.  The RO should also prepare, and 
associate with the file, an English 
translation of the above mentioned July 
1995 document from Hospital La Concepción.

4.  After the above action has been 
completed, the RO should again review the 
claim on appeal, and determine whether the 
benefit sought on appeal can be granted, 
based on the evidence of record.  If the 
RO determines that the evidence is still 
insufficient for a favorable resolution of 
the claim, the RO should then schedule the 
veteran for a VA aid and attendance 
medical examination.  In scheduling such 
an examination, the RO should keep in mind 
the fact that the veteran is an individual 
of at least 80 years of age, with several 
disabling conditions, most likely still a 
dialysis patient, and a resident of the 
Municipality of Lajas, Puerto Rico.  If 
feasible, the scheduling of the time and 
place of the examination should be as 
convenient as possible for the veteran, 
given his circumstances, which include 
being "housebound."

A copy of the above notification should be 
associated with the file, and the veteran 
should be reminded, in the notification, 
of (a) his duty to cooperate with VA's 
efforts in developing his claim for 
additional benefits, which includes a duty 
to report for scheduled medical 
examinations, and (b) the potential 
consequences of a failure to do so.  The 
RO should make sure to request that the 
resulting report be submitted in the 
official VA form approved for aid and 
attendance medical examinations, and, of 
course, if the veteran fails to show up 
for the scheduled medical examination, 
that fact should be noted in the file.  
The claim should thereafter be re-
adjudicated and, if the benefit sought on 
appeal remains denied, the veteran should 
be furnished another Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto, with 
additional argument and/or evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

